Citation Nr: 1426551	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to January 1971.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This case was previously before the Board in October 2013, when the claim of entitlement to an increased rating for PTSD was remanded for additional development.  Pursuant to the Board's October 2013 remand instructions, the AMC re-adjudicated the claim, granted an increase and issued a March 2014 supplemental statement of the case.  Although the March 2014 contains some internal inconsistencies, it does indicate a higher rating of 70 percent was granted for the Veteran's PTSD.  In an April 2013 rating decision, the Veteran was granted a 70 percent rating for his PTSD effective from August 28, 2008, but as this increased rating did not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, as described below, the Veteran has withdrawn his claim, thus any determination is rendered moot as to compliance with the prior Board remand or with other VA duties including duties to notify and assist the Veteran.  


FINDING OF FACT

On March 13, 2014, prior to the promulgation of a decision in the appeal, the Veteran provided notification, through his authorized representative, that withdrawal of his claim for an initial evaluation in excess of 70 percent for PTSD, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement initial evaluation in excess of 70 percent for PTSD, by the Veteran and his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2013).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In correspondence, received by VA on March 13, 2014, the Veteran, through his authorized representative, withdrew his appeal as to the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to the issue of entitlement to an increased rating for PTSD.  Accordingly, it is therefore dismissed.


ORDER

The appeal of entitlement to an initial evaluation in excess of 70 percent for PTSD, is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


